Case 3:20-cv-00890 Document 1-1 Filed 09/02/20 Page 1 of 9 Page ID #5




                                                               EXHIBIT A
Case 3:20-cv-00890 Document 1-1 Filed 09/02/20 Page 2 of 9 Page ID #6
Case 3:20-cv-00890 Document 1-1 Filed 09/02/20 Page 3 of 9 Page ID #7
Case 3:20-cv-00890 Document 1-1 Filed 09/02/20 Page 4 of 9 Page ID #8
Case 3:20-cv-00890 Document 1-1 Filed 09/02/20 Page 5 of 9 Page ID #9
Case 3:20-cv-00890 Document 1-1 Filed 09/02/20 Page 6 of 9 Page ID #10
Case 3:20-cv-00890 Document 1-1 Filed 09/02/20 Page 7 of 9 Page ID #11
Case 3:20-cv-00890 Document 1-1 Filed 09/02/20 Page 8 of 9 Page ID #12
Case 3:20-cv-00890 Document 1-1 Filed 09/02/20 Page 9 of 9 Page ID #13
